DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose or suggest the apparatus of claim 1, in particular the limitations of a first liquid crystal film having a first polarization and a second liquid crystal film having a second polarization opposite the first polarization; wherein the first liquid crystal film is sandwiched between two separate transparent conductive layers from the number of transparent conductive layers and the second liquid crystal film is sandwiched between two separate transparent conductive layers from the number of transparent conductive layers. The prior art does not disclose or suggest the optical system of claim 12, in particular the limitations of a first liquid crystal film having a first polarization and a second liquid crystal film having a second polarization opposite the first polarization, wherein the first liquid crystal film is sandwiched between two separate transparent conductive layers from the number of transparent conductive layers and the second liquid crystal film is sandwiched between two separate transparent conductive layers from the number of transparent conductive layers. The prior art does not disclose or suggest the method of claim 20, in particular the limitations of the liquid crystal film comprises a first liquid crystal film having a first polarization and a second liquid crystal film having a second polarization opposite the first polarization, and wherein the first liquid crystal film is sandwiched between two separate 
The closely related prior art, De Sio et al. (US 20160062141) discloses (Figs. 1-9) an apparatus, comprising: an optical lens (200, 500); a number of transparent conductive layers (520, 545) coupled to an optical surface of the optical lens; and a liquid crystal film (530) separated into a number of portions by the number of transparent conductive layers (sections 0096, 0144, 0156-0160), wherein a transmissive state of each portion, from the number of portions of the liquid crystal film, with respect to light is configured to change in response to application of a voltage to the number of transparent conductive layers (520, 545).
However, the prior art does not disclose or suggest the apparatus of claim 1, in particular the limitations of a first liquid crystal film having a first polarization and a second liquid crystal film having a second polarization opposite the first polarization; wherein the first liquid crystal film is sandwiched between two separate transparent conductive layers from the number of transparent conductive layers and the second liquid crystal film is sandwiched between two separate transparent conductive layers from the number of transparent conductive layers. Claim 1 is therefore allowed, as are dependent claims 2-11. The prior art does not disclose or suggest the optical system of claim 12, in particular the limitations of a first liquid crystal film having a first polarization and a second liquid crystal film having a second polarization opposite the first polarization, wherein the first liquid crystal film is sandwiched between two separate transparent conductive layers from the number of transparent conductive layers and the second liquid crystal film is sandwiched between two separate transparent conductive layers from the number of transparent conductive layers. Claim 12 is therefore allowed, as are dependent claims 13-19. The . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S CHANG whose telephone number is (571)270-5024.  The examiner can normally be reached on Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on (571) 272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHARLES S CHANG/Primary Examiner, Art Unit 2871